Title: To James Madison from Lewis Janney, 24 February 1807
From: Janney, Lewis
To: Madison, James



Esteemed Friend,
Baltimore 2mo. 24th 1807.

Excuse the freedom I have taken to solicit thy interest & influence, in an appointment of Superindenant of a Trading house with the Indian natives, on the frontiers of the Ohio State.  Should one offer I feel desirous to promote the Civilization of the indians, in that quarter, If possible to encorage them to pursue Agriculture with great Avidity; being the Source from which every other blessing must flow, under the Divine aid, also to encorage handy crafts, & English Schools, also to assist them to Divide their Land into small farms fold, blot I understand the Practical part of Surveying  If thou should wish to know my Integrity, & Qualifications for such an undertaking. Please inquire, by Letter of my Kind friend & Relation Doctor Benjamin Say of Philada. who can give satisfactory information.  I understand that thou and thy beloved Consort are acquainted with the Doctor & his agreeable Companion.  I have heard them both, Express their Satisfaction in your acquaintance  I live at No. 8. high street Baltimore.  Respectfully thy Friend

Lewis Janney


P. S.  My object is to Superintend a Trading House under the General Government, with the Indian Tribes &c, And to give them my advice & council from time to time as way might open, in the other matters &c.


L. J.

